     Case 2:19-cv-00286-JAM-CKD Document 40 Filed 02/11/21 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11       CHRISTOPHER STEWART,                           No. 2:19–cv–0286–JAM–CKD

12                         Plaintiff,                   ORDER ON MOTION TO COMPEL

13             v.                                       (ECF No. 35)

14       LAW FU, et al.,

15                         Defendants.

16

17            Presently before the court is defendant the County of Sacramento’s1 motion to compel

18   plaintiff Christopher Stewart to furnish responses to its Interrogatories, Set One, and Requests for

19   Production, Sets One and Two.2 (ECF No. 35.) The motion was noticed for hearing before the

20   undersigned on February 10, 2021, making plaintiff’s opposition due no later than February 3,

21   2021. See E.D. Cal. R. 251(e). Having received no opposition by that date, the court took the

22   motion under submission pursuant to Local Rule 230(c). (ECF No. 39.) The court now

23   GRANTS defendant’s motion to compel.

24   ////

25   ////

26   1
       Defendant asserts that it is erroneously sued as Sacramento County Sheriff’s Department and
27   Sacramento County Office of County Counsel. (ECF No. 36 at 1.)
     2
       This matter is before the undersigned pursuant to Eastern District of California Local
28   Rule 302(c)(1) and 28 U.S.C. § 636(b)(1).
                                                        1
     Case 2:19-cv-00286-JAM-CKD Document 40 Filed 02/11/21 Page 2 of 4


 1   BACKGROUND

 2          Plaintiff brings this section 1983 action for excessive force, assault, and battery (among

 3   other claims) related to injuries he allegedly suffered during his arrest and incarceration after

 4   operating his motorcycle under the influence of alcohol. (ECF No. 32, Second Am. Compl.)

 5          On September 8, 2020, the County served written discovery requests on plaintiff:

 6   Interrogatories, Set One, and Requests for Production of Documents, Set One. (ECF No. 35.2,

 7   Longyear Decl. ¶ 3 & Ex. 1.) On September 29, 2020, the County also served plaintiff with a

 8   second set of Requests for Production of Documents. (Id. ¶ 4 & Ex. 2.) These requests comprise

 9   16 interrogatories regarding plaintiff’s medical history and treatment, his injuries and damages,

10   and his criminal record; and a total of 9 requests for production related to similar subjects.

11          To date, plaintiff has not responded to these discovery requests, despite several emails and

12   letters from defense counsel—and even a prior motion to compel these responses. (Id. ¶¶ 5, 11.)

13   Plaintiff’s counsel has not even responded to defense counsel’s emails and letters following up to

14   request plaintiff’s responses, although the record shows that plaintiff’s counsel is aware of the

15   still pending requests. (Id. ¶¶ 6-9 & Exs. 3-5.)

16          On December 23, 2020, defendant filed a prior version of this same motion to compel.

17   (ECF No. 30.) On December 31, 2020, plaintiff filed an opposition, arguing that his failure to

18   respond to the requests was based on a misunderstanding of the status of discovery, since no

19   scheduling order has yet issued in this case. (ECF Nos. 31, 31.1.) Because defendant’s motion—

20   and plaintiff’s opposition—contained no indication of prior efforts to meet and confer regarding
21   the outstanding discovery responses, the court denied the motion without prejudice on January 7,

22   2021. (ECF No. 34).

23          On January 7 and January 11, 2021, defense counsel emailed plaintiff’s counsel about the

24   discovery, requesting responses by January 21 to avoid them re-filing the motion to compel.

25   (ECF No. 35.2, Longyear Decl. ¶¶ 8-9 & Ex. 5.) Plaintiff’s counsel did not respond to the

26   January 7 email, and despite indicating on January 13 that he would respond about the
27   outstanding requests, defense counsel received no additional communication from him.

28   Accordingly, on January 22, 2021, defendant refiled the instant motion to compel. (ECF No. 35.)
                                                        2
     Case 2:19-cv-00286-JAM-CKD Document 40 Filed 02/11/21 Page 3 of 4


 1   Defendant asks the court to order plaintiff to respond, without objection, to its discovery requests.

 2   DISCUSSION

 3           Unless otherwise agreed, a party must serve its answers and any objections to

 4   interrogatories within 30 days after their service—and must likewise respond within 30 days of

 5   service to requests for production, as well. Fed. R. Civ. P. 33(b)(2), 34(b)(2)(A). Any objections

 6   not timely asserted are waived, unless the court, for good cause, excuses the failure to object. Fed.

 7   R. Civ. P. 33(b)(4); Richmark Corp. v. Timber Falling Consultants, 959 F.2d 1468, 1473 (9th Cir.

 8   1992) (“It is well established that a failure to object to discovery requests within the time required

 9   constitutes a waiver of any objection.”) (discussing Rules 33 & 34).

10           By failing to respond or object to the County’s discovery requests for over four months

11   since their service, plaintiff has waived all objections to the Interrogatories and Requests for

12   Production at issue. See Fed. R. Civ. P. 33(b)(4) and 34(b)(2)(A); Richmark Corp., 959 F.2d

13   at 1473. Plaintiff has never sought an extension of time from the court, and plaintiff’s counsel

14   offers no explanation for his failure to respond to defense counsel’s follow-up inquiries.

15   Plaintiff’s counsel has not filed an opposition to the instant motion, but even considering his

16   previously filed opposition to the prior motion, the court sees no good cause to excuse counsel’s

17   ongoing failure to respond to the properly served discovery requests. The court gave plaintiff’s

18   counsel the benefit of the doubt—and an opportunity to avoid this result—when it denied without

19   prejudice the prior motion to compel. Plaintiff’s counsel has squandered that opportunity.

20           Accordingly, the court grants the motion to compel and orders plaintiff to—without
21   asserting any objections—answer the Interrogatories and produce all documents responsive to the

22   Requests for Production within 21 days of this order. If plaintiff determines that he has no

23   documents within his possession, custody, or control that are responsive to a given Request, he

24   shall so state in writing.

25           Plaintiff and plaintiff’s counsel are warned that failure to comply with this order may

26   result in the imposition of further sanctions, up to and including dismissal of plaintiff’s claims
27   against the County defendants. See Fed. R. Civ. P. 37(b)(2).

28   ////
                                                        3
     Case 2:19-cv-00286-JAM-CKD Document 40 Filed 02/11/21 Page 4 of 4


 1   CONCLUSION

 2             For these reasons, IT IS ORDERED THAT:

 3        1. Defendant’s motion to compel (ECF No. 35) is GRANTED;

 4        2. Within 21 days of the date of entry of this order, plaintiff shall serve verified written

 5             responses, without objection, to defendant County of Sacramento’s Interrogatories, Set

 6             One, and Requests for Production, Sets One and Two.

 7   IT IS SO ORDERED.

 8   Dated: February 10, 2021
                                                        _____________________________________
 9
                                                        CAROLYN K. DELANEY
10                                                      UNITED STATES MAGISTRATE JUDGE

11

12

13   19.stew.0286

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         4
